DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-23, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldman Shenhar et al. (U.S. Pub No. 20120179328).
Regarding claim 22, Goldman discloses a vehicle gesture control system configured to improve at least one of safety and comfort during driving of a host vehicle (See paragraph 0028; touch sensitive member 28 is configured to detect gestures), the host vehicle comprising an adaptive cruise control or autonomous drive arrangement configured to control velocity of the host vehicle and distance between the host vehicle and another vehicle, the vehicle gesture control system comprising: a plurality of sensors configured to detect gestures performed by a driver on the surface of a steering wheel grip in the host vehicle, the steering wheel grip comprising a circular tube surrounding a steering wheel that rotates about a steering column (See abstract; Fig. 8, 11,12); and a processor receiving outputs from said sensors and connected to a memory unit storing instructions for the processor to activate a plurality of features of the adaptive cruise control or autonomous drive arrangement, in response to a respective plurality of different gestures detected by said sensors, one of the gestures comprising movement of the driver's thumb around a lateral section of the steering wheel grip that faces the driver (See abstract; paragraph 0024, 0025, 0026, 0028).  

Regarding claim 23, Goldman discloses wherein two of the gestures comprise movements of the driver's thumb around a lateral section of the steering wheel grip that faces the driver, towards and away from the steering column (See paragraph 0028, 0029).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman.

Regarding claim 24-28, Goldman discloses the steering column and driver with finger gesture on the steering wheel and a processor (See paragraph 0028, 0029, 0030, 0031) wherein it is obvious to one of  ordinary skill in the art at the time of the invention to modify the vehicle gesture system to include: a driver-facing section of the steering wheel grip comprises a tactile strip, and wherein the gesture comprising movement of the driver's thumb traverses the tactile strip; and wherein the driver-facing section of the steering wheel grip comprises an illuminated strip, and wherein the gesture comprising movement of the driver's thumb traverses the illuminated strip; and wherein the illuminated strip is selectively illuminated to provide feedback to the driver; and wherein the sensors further detect the driver's hand gripping the steering wheel grip at a location on the steering wheel grip, and wherein the stored instructions cause said processor to indicate to the driver that a location for performing the gesture comprising movement of the driver's thumb is on the steering wheel grip near the location of the detected hand; and wherein the stored instructions cause the processor to indicate to the driver that a location for performing the gesture comprising movement of the driver's thumb is at a higher point along the steering wheel grip than the location of the detected hand as it would provide a desirable result with the gesture movement.  

Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose that the vehicle gesture control system further comprising a plurality of lights, activated by the processor, to illuminate Atty. Docket No. NEONODE.P165 -3-portions of the steering wheel grip, wherein the processor indicates a location for performing the gesture comprising movement of the driver's thumb, by selectively illuminating a portion of the steering wheel grip near the location of the detected hand.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tissot (U.S. Pub No. 20120262403) discloses a control device for a motor vehicle including a control touch-sensitive surface configured to detect a gesture by a user.
Bachfischer et al. disclose an interactive control device that includes a display device and a method is for operating the interactive control device.  Both prior art do not disclose the specific limitation of claim 22.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661